                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         EDUARDO PEÑA,                                Case No. 19-cv-04065-MMC
                                                        Plaintiff,                       ORDER GRANTING IN PART AND
                                  8
                                                                                         DENYING IN PART PLAINTIFF'S
                                                 v.                                      ADMINISTRATIVE MOTION TO SEAL
                                  9
                                                                                         FILED JANUARY 15, 2020;
                                  10        WELLS FARGO BANK, N.A.,                      DIRECTIONS TO PLAINTIFF
                                                        Defendant.                       Re: Doc. No. 64
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is plaintiff Eduardo Peña's Administrative Motion, filed January

                                  14   15, 2020, "to Seal Exhibits to and Portions of Plaintiff's Motion for Leave to File a Partial

                                  15   Motion for Reconsideration." Defendant Wells Fargo, N.A. has filed a response thereto.

                                  16   Having read and considered the parties' respective written submissions, the Court rules

                                  17   as follows.

                                  18           To the extent plaintiff seeks leave to file under seal the unredacted version of the

                                  19   Motion for Leave to File a Partial Motion for Reconsideration, the administrative motion is

                                  20   hereby GRANTED as to page 10, lines 12 through 14, as well as the first word of line 15,

                                  21   and, in all other respects, is hereby DENIED.

                                  22           To the extent plaintiff seeks leave to file under seal Exhibit D to the Declaration of

                                  23   Michael N. Litrownik in Support of Plaintiff's Motion for Leave to File a Partial Motion for

                                  24   Reconsideration, the administrative motion is hereby DENIED.

                                  25           To the extent plaintiff seeks leave to file under seal Exhibit E to the Declaration of

                                  26   Michael N. Litrownik in Support of Plaintiff's Motion for Leave to File a Partial Motion for

                                  27   Reconsideration, the administrative motion is hereby GRANTED.

                                  28   //
                                   1          Plaintiff is hereby DIRECTED to file in the public record, no later than seven days

                                   2   after the date of this order, (1) a revised redacted version of his Motion for Leave to File a

                                   3   Partial Motion for Reconsideration and (2) Exhibit D to the Declaration of Michael N.

                                   4   Litrownik in Support of Plaintiff's Motion for Leave to File a Partial Motion for

                                   5   Reconsideration.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: January 22, 2020
                                                                                                MAXINE M. CHESNEY
                                   9                                                            United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
